DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of the Claims
The instant application was effectively filed on November 23, 2020, wherein claims 1-34 are pending.

Election/Restrictions
Claims 1- 34 appear generic to the following disclosed patentably distinct species:
   a.	a perspective view illustrating an organic light emitting display device with a touch sensor according to a first embodiment of the present disclosure (see Fig’s. 1, 2 and 3);

The application also includes the following distinct species:
a sectional view illustrating an organic light emitting display device with a touch sensor according to a second embodiment of the present disclosure (see Fig. 4);
a1. sectional views illustrating a method of manufacturing the organic light emitting display device with a touch sensor (see sub-species Fig. 8a of species of Fig. 4);
a2. sectional views illustrating a method of manufacturing the organic light emitting display device with a touch sensor (see sub-species Fig. 8b of species of Fig. 4);

a4. sectional views illustrating a method of manufacturing the organic light emitting display device with a touch sensor (see sub-species Fig. 8d of species of Fig. 4);
a sectional view illustrating an organic light emitting display device with a touch sensor according to a third embodiment of the present disclosure (see Fig. 5);
a sectional view illustrating an organic light emitting display device with a touch sensor according to a fourth embodiment of the present disclosure (see Fig. 6);
a sectional view illustrating an organic light emitting display device with a touch sensor according to a fifth embodiment of the present disclosure (see Fig. 7);
a sectional view illustrating an organic light emitting display device with a touch sensor according to another embodiment of the present disclosure (see Fig. 9);

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AMY ONYEKABA/Primary Examiner, Art Unit 2628